Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (hereafter Hsu)(US 6,100,811) and in view of Seiberts (US PgPub 2014/0368313).
Regarding claim 1, Hsu discloses an authentication system (Figures 5-6), comprising: a terminal (Column 4, lines 20-26, Column 6, lines 43-67, Column 7, lines 15-26 and 58-67 where the system includes a conventional keyfob); detectors that are arranged at different locations and detect biological information of the user (Figure 5, Elements 14 and 16 where the system includes fingerprint sensors inside and outside the vehicle); a biometric authentication unit that uses the biological information to perform biometric authentication (Figure 5, Element 30 and Column 4, line 54-Column 5, line 24 where the fingerprint matching device performs biometric authentication); and a controller that controls actuation of the communication peer based on a location of one of the detectors that detected the biological information and an authentication result of the biometric authentication (Figure 5, Element 30, Figure 6, Element 70, Abstract and Column 4, line 54-Column 5, line 24 where the fingerprint matching controller provides actuation signals to the engine and door lock based on authentication results).  Hsu does not specifically disclose a key authentication unit arranged in a communication peer that communicates with the terminal, wherein the key authentication unit receives key information of the terminal carried by a user through wireless communication and performs key authentication that verifies authenticity of the key information and use an authentication result of the key authentication in actuation control.  In the same field of endeavor, Seiberts discloses a vehicle system where the system wirelessly authenticates a user keyfob before allowing unlocking and/or engine starting in the vehicle (Figure 1 and Paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the keyfob authentication of Seiberts to the system of Hsu, thereby requiring keyfob authentication before unlocking doors and engine starting, motivation being to add an extra layer of security to the vehicle system by requiring keyfob authentication in addition to biometric authentication. 
Regarding claim 2, Hsu discloses wherein the detectors are arranged inside and outside the communication peer (Figure 5, Elements 14 and 16 and Column 4, lines 26-41 where the system includes fingerprint sensors inside and outside the vehicle).
Regarding claim 3, Hsu discloses wherein the controller permits the actuation of the communication peer only when the key information used in the key authentication and the biological information used in the biometric authentication have been associated with each other in advance (see rejection for claim 1, Figures 5-6 and Column 4, line 54-Column 5, line 24 where the keyfob and fingerprint information are pre-registered with the vehicle).
Regarding claim 5, Hsu discloses wherein the communication peer is a vehicle (Figure 1), the detectors include an exterior detector, which is arranged outside a passenger compartment of the vehicle (Figure 5, Element 14), and an interior detector, which is arranged inside the passenger compartment of the vehicle (Figure 5, Element 16), the controller permits or performs locking or unlocking of a door of the vehicle if the key authentication is accomplished when the biometric authentication is accomplished with the biological information detected by the exterior detector, and the controller permits or performs starting of an engine of the vehicle if the key authentication is accomplished when the biometric authentication is accomplished with the biological information detected by the interior detector (see rejection for claim 1 and Column 4, line 54-Column 5, line 24 where the fingerprint matching controller provides actuation signals to the engine and door lock based on authentication results).
Method claim 6 is drawn to the method of using the corresponding system claimed in claims 1-3 and 5.  Therefore method claim 6 corresponds to system claims 1-3 and 5 and are rejected for the same reasons of obviousness as used above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Seiberts as applied to claims 1-3 and 5-6 above, and further in view of Nakajima et al. (hereafter Nakajima)(US PgPub 2008/0048829).
Regarding claim 4, Hsu and Seiberts do not specifically disclose a terminal position detector that detects a terminal position relative to the communication peer based on a parameter obtained from radio waves transmitted and received between the terminal and the communication peer during the key authentication, wherein the controller controls the actuation of the communication peer based on the location of the one of the detectors that detected the biological information and the terminal position.  In the same field of endeavor, Nakajima discloses a keyless entry device where a keyfob is detected to be inside or outside of a vehicle and an actuation is performed based on keyfob location (Figures 5, 7 and Paragraphs 0040-0055 where door unlocking is performed based on a location of the keyfob).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the keyfob location based vehicle actuation of Nakajima to the system of Hsu and Seiberts, motivation being to only actuate the vehicle based on a detected location of the keyfob which increases vehicle system security. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687